In an action to recover damages for medical malpractice, the defendant appeals from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated December 4, 1997, as denied his motion to compel the plaintiff to provide further discovery of his expert witness.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to compel the plaintiff to provide further discovery of his expert witness. The court properly found that the information already provided regarding the expert’s qualifications adequately complied with the statutory requirements for disclosure (see, CPLR 3101 [d] [1] [i]; Jasopersaud v Tao Gyoun Rho, 169 AD2d 184).
Furthermore, the Supreme Court providently exercised its *274discretion by considering the untimely papers submitted by the plaintiff in opposition to the defendant’s motion, after it adjourned the motion date to afford the defendant an opportunity to submit reply papers (see, CPLR 2214; Kavakis v Total Care Sys., 209 AD2d 480). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.